Citation Nr: 1611146	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  13-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, and if so, whether service connection may be granted.

4.  Entitlement to service connection for a skin disorder of the head.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1969, with combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2009 and December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2015, the Board remanded the matter to afford the Veteran a videoconference hearing.  In January 2016, the Veteran testified before the undersigned Veterans Law Judge.  

Although the RO has previously reopened the Veteran's claim of service connection for a back disorder, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for a low back disorder was initially denied by an unappealed February 2003 rating decision.  

2.  The RO last declined to reopen the Veteran's claim for service connection for a low back disorder in an unappealed October 2005 rating decision.

3.  New and material evidence has been submitted as to the claim of service connection for a low back disorder.

4.  The Veteran's low back disorder, diagnosed as lumbar spondylosis, had its onset in service.

5.  The Veteran's bilateral hearing loss had its onset in service.

6.  The Veteran's tinnitus had its onset in service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for entitlement to service connection for lumbar spondylosis have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

4.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim

Prior Decision

The claim of service connection for a low back disorder was initially denied in a February 2003 rating decision.  The claim was denied on the basis that there was no evidence of a nexus to service.  The Veteran failed to appeal the February 2003 rating decision.  An October 2005 rating decision declined to reopen his service connection claim.  Notice of that determination and of his appellate rights was issued to the Veteran in October 2005.  

No correspondence was received from the Veteran and no additional evidence was received within one year of the October 2005 rating decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the claim became final as to all evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the October 2005 rating decision, new evidence added to the record consists of VA treatment records, private treatment records, the Veteran's January 2016 Board hearing testimony, and a VA examination report dated in August 2012.  Moreover, in support of his claim the Veteran submitted a private medical opinion dated in October 2002 linking the Veteran's back disorder to his military service.  Because this medical opinion relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, specifically an indication of a nexus to service, the claim is reopened.  38 C.F.R. § 3.156(a); Shade.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2015), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
A.  Back Disorder

The evidence of record shows that the Veteran has a current diagnosis of lumbar spondylosis.  See August 2012 VA Examination Report.  

The Veteran is a decorated combat Veteran.  The evidence of record confirms that the Veteran is in receipt of a Purple Heart Medal due to combat injuries sustained while in the Republic of Vietnam.  The Veteran contends that he experienced a back injury during combat service in 1968 and that he has experienced back pain ever since this accident.  He testified that he has sought VA and private treatment since the injury.  See January 2016 Board hearing transcript.  The Board finds that the Veteran is competent and credible to describe the back injury that occurred during combat service and the pain that he has experienced since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran was afforded a VA examination in August 2012.  The examiner opined that the Veteran's lumbar disorder was not related to his injury in service as lumbar spondylosis is related to genetics and aging rather than one specific incident.  However, the Board notes that the VA examination report did not adequately consider the Veteran's competent and credible contention that he has experienced back pain since service and sought treatment after service for his back pain.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (finding an examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions").

An October 2002 letter submitted by the Veteran's private physician is associated with the record.  The letter states that the Veteran has been treated by the physician since 1977.  The physician opined that the Veteran's back disability originated during his combat service and has had back problems ever since.  The Board finds the October 2002 private medical opinion to be more probative than the August 2012 VA examination report as the October 2002 VA examiner did not adequately consider the Veteran's contention that he has experienced back pain since service.  Id.  

In light of the evidence of record, to include the Veteran's combat service and his in-service back injury, his competent and credible account of back pain in service and continuously since service, and the diagnosis of lumbar spondylosis, the Board finds that service connection for lumbar spondylosis is warranted.  Reeves, 682 F.3d at 998.

B.  Hearing Loss and Tinnitus

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

The Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  In addition, the medical evidence shows that the Veteran has been diagnosed as having bilateral sensorineural hearing loss and tinnitus and he reports the onset of these conditions during combat service in Vietnam.  See July 2009 VA Examination Report.  Further, the Board finds that he is both competent to report diminished hearing acuity and ringing in the ears during and since serving in Vietnam and that his account of having hearing loss and tinnitus since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his hearing loss or tinnitus became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related acoustic trauma, the credible history of hearing loss and tinnitus during and since service, and the current diagnoses of bilateral hearing loss and tinnitus, the Board finds that the Veteran's bilateral hearing loss and tinnitus had their onset during service and therefore, that service connection is warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder; to that extent only, the appeal is granted.

Service connection for lumbar spondylosis is granted.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends in his January 2016 Board hearing testimony that he developed a skin condition in approximately 1971 that continues to this day as a result of his exposure to Agent Orange.  The evidence of record includes a diagnosis of dermatitis of the right and left thigh and seborrhea of the scalp.  See July 2007 Oakland Clinic Treatment Record; see also December 2008 VA Treatment Record.  

The November 2012 Statement of the Case denied service connection on the basis that dermatitis is not one of the enumerated disabilities subject to presumptive service connection under 38 C.F.R. 3.309(e).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran was not afforded a VA examination to obtain an etiological opinion regarding his claim for service connection for a skin disorder.  Based on the evidence, the Board finds that such development should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization obtain such records.  All development efforts must be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his post-service skin disorder symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After electronically associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded a VA examination regarding his skin disorder.  The claims file should be made available to and reviewed by the examiner.  All indicated testing should be accomplished.  If possible, the VA skin examination is conducted during an active stage of the disorder.  

The examiner should determine if the Veteran has a current diagnosis of a skin disorder and provide an opinion as to whether it is at least as likely as not that any currently diagnosed skin disorder had its onset during or is related to service.  The examiner should specifically address his conceded herbicide exposure during his service in Vietnam.  In offering this opinion, the examiner must accept as true the competent and credible report of skin problems since 1971.  

4.  Then readjudicate the appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


